Citation Nr: 1745790	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-31 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis, left knee, with instability.  

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, left knee.  

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin condition, to include fungal infection of the feet and groin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from September 1955 to September 1959.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing was not requested.  

The issues of entitlement to increased ratings for the Veteran's service-connected left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In January 1960, the RO denied service connection for athlete's foot, and a January 1975 rating decision denied entitlement to service connection for a fungal infection of the groin.  

2.  A May 1989 rating decision denied entitlement to service connection for a skin disease of the feet.  

3.  Evidence received subsequent to May 1989 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a skin condition, to include fungal infection of the feet and groin.


CONCLUSION OF LAW

Evidence received since May 1989 is not new and material, and the Veteran's claims of entitlement to service connection for a skin condition, to include fungal infection of the feet and groin, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated December 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim to reopen, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).


II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim has been addressed in three prior rating decisions.  In January 1960, the RO denied service connection for athlete's foot, noting that athlete's foot was treated successfully during service and that there was no current disease.  In January 1975, the RO denied service connection for a fungal infection of the groin, noting that there were no in-service records of treatment for a fungal infection of the groin, and no complaints of this disorder until many years following service.  In May 1989, the RO denied service connection for a skin disease of the feet, stating: "Evidence doesn't show that skin disease of feet treated in service was chronic at that time.  Vet developed skin disease [in] 1985, many years after treatment in service."  

The Veteran has only provided new evidence of current skin disorders, which is not material, in that skin disorders have been noted in rating decisions since at least January 1975.  VA medical records dated October 1990 and April 1994 indicate dyshydrosis (blisters) of the feet, but this evidence is not material, in that a diagnosis of a skin disease was already noted in the January 1975 and May 1989 rating decisions.  A February 2010 VA medical note indicates that the Veteran is taking daily medication for a rash, but since the Veteran is already service-connected for pruritis ani from October 1980 and was previously known to have skin disorders, this generic treatment description by itself does not constitute material evidence.  Furthermore, an October 2009 VA medical note indicates that the Veteran is "negative" for "skin rashes."  VA medical records received in January 1991, September 1993, August 2005, June 2008, December 2008, and October 2012 do not describe a diagnosis or treatment of a fungal disorder to the feet or groin.  

Even when presumed credible, the new evidence provided by the Veteran does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  It therefore does not constitute new and material evidence that justifies reopening the Veteran's claim of service connection for a skin condition, to include fungal infection of the feet and groin.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a skin condition, to include fungal infection of the feet and groin, is denied.


REMAND

Although the mere passage of time by itself is insufficient to require a new VA examination, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

The Veteran's knee disorders have worsened since his last VA examination.  When the Veteran originally filed his increased rating claim, his major complaints were pain and stiffness.  See March 2008 statement.  A January 2009 VA examination states: "The claimant reports that he does not experience any functional impairment from [his knee] condition."  But in his most recent statement of record, the Veteran indicates that "there are morning[s] when I can't walk because of pain in my knees to my feet" and "there have been times when I have fallen on the steps going up and down . . . ."  See November 2012 VA Form 9.  The Veteran is competent to report these symptoms because they are within the knowledge and observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   The increased incidence of falling and limitation of mobility constitute a worsening of the Veteran's knee disorders since his last VA examination.  A new VA examination is therefore required.

VA treatment records to June 7, 2012, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 8, 2012, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from June 8, 2012, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected left knee disorders.  The claims folder should also be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Tests of joint movement against varying resistance should be conducted.  The examiner should determine whether the left knee disorders are manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

Finally, the VA examiner should test the range of motion of both knees in active and passive motion and with and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


